United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 October 23, 2006

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 06-30281
                          Summary Calendar



     UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

          versus


     JOHN B. CORLEY,

                                          Defendant-Appellant.




           Appeal from the United States District Court
               for the Western District of Louisiana
                       USDC No. 5:05-CR-50083



Before GARWOOD, CLEMENT and PRADO, Circuit Judges.

PER CURIAM:*

     John B. Corley appeals the sentence imposed following his

post-Booker conviction of theft of firearms that were transported

in interstate commerce, transporting stolen firearms in interstate

commerce, possession of stolen firearms that were transported in

interstate commerce, and possession of a firearm by a convicted

felon.   Corley argues for the first time on appeal that the non-


     *
      Pursuant to 5TH CIR. R. 47.5 the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
Guidelines sentence imposed by the district court was unreasonable

because     the     district        court    based      its   decision    on     general

dissatisfaction with the Guidelines.                     He also argues that the

Guidelines adequately accounted for his criminal behavior.

      The       record    indicates      that     the   district    court      correctly

calculated the Guidelines range and used the Guidelines as a frame

of reference.**          See United States v. Smith, 440 F.3d 704, 707 (5th

Cir. 2006).        The district court, troubled by Corley’s extensive

criminal history (29 criminal history points) and the facts of his

offenses, articulated reasons that were consistent with 18 U.S.C.

§   3553(a)      for     imposing    a     non-Guidelines     sentence.         See    id.

Moreover, given the seriousness of Corley’s criminal history and

offense conduct as found by the district court, the extent of the

deviation was not unreasonable.                   See United States v. Smith, 417

F.3d 483, 491-93 and n.40-42 (5th Cir.), cert. denied, 126 S.Ct.

713 (2005).

      Corley fails to meet his burden of showing that the district

court’s non-Guidelines sentence, which was imposed after United

States     v.    Booker,     543    U.S.    220    (2005),    was   error,     plain    or

otherwise.        See United States v. Jones, 444 F.3d 430, 434-36 (5th

Cir.), cert. denied, 126 S.Ct. 2958 (2006).

                                         AFFIRMED.


      **
      It does not reflect any general dissatisfaction with the
offense Guidelines.

                                              2